Appeal from a decision of the Workmen’s Compensation Board. Claimant in this compensation ease testified to the movement of a ladder weighing 40 to 50 pounds from a storage room to another room and to the pushing of a desk weighing 150 pounds a distance of three or four feet. Both these operations were in connection with tests .being made of lighting equipment claimant had sold to a customer of his employer. His job was salesman. In the course of this work he suffered a heart attack. The board has found, however, that claimant did not engage in any strenuous activities in making the lighting tests and that “he did not suffer an accidental injuryIn part this finding is sustained by a written statement made by claimant the month after the event describing the occurrence but making no reference to moving a ladder or a desk. Essentially the question here is one of credibility and well within the fact-finding power of the board. The characterization by the board of claimant’s testimony as an “afterthought ” is essentially a statement of disbelief *1015and hence nonaeeeptanee of claimant’s version of events. Although it is not literally a finding of fact it is consistent with the conclusion that claimant did not suffer an accidental injury. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.